 Case 1:21-cv-00008-AJT-JFA Document 9 Filed 04/17/20 Page 1 of 7 PageID# 53




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                              )
WARREN S. WHITLOCK,                           )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )   Civil Action No. 20-00234 ABJ
                                              )
RYAN D. McCARTHY,                             )
    Secretary of the Army,                    )
                                              )
                     Defendant.               )
                                              )


  MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
 DEFENDANT’S MOTION TO DISMISS OR TO TRANSFER VENUE TO THE
   U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Introduction

       Plaintiff Warren S. Whitlock brought this action to remedy acts of employment

discrimination perpetrated against him by the United States Department of the Army

(“Army”). Plaintiff contends that defendant discriminated against him because of his race

(African American), his sex (male), and because of his complaints of such discrimination,

by subjecting him to disparate and abusive treatment and, most significantly, terminating him

from his Senior Executive Service (“SES”) position and from the federal service entirely.

Specifically, in his most critical claim made in this action, Mr. Whitlock alleges that the

Army’s upper management proposed and decided to terminate him, and removed him from

both his Senior Executive Service position with the Army and from the federal service
 Case 1:21-cv-00008-AJT-JFA Document 9 Filed 04/17/20 Page 2 of 7 PageID# 54




altogether, on both racial discriminatory grounds and on grounds of retaliation for his having

charged the Army and its official, Diane Randon, with employment discrimination.

       Rather than address these allegations of unlawful discrimination and retaliation,

defendant has moved to dismiss or transfer Mr. Whitlock’s case to another jurisdiction.

However, as described more fully below, venue is proper in this district because Mr.

Whitlock was working in the District of Columbia at the time his termination was both

proposed and when the decision was made to end his employment. In fact, he spent the last

ten months of his SES employment with the Army assigned to a position in the District of

Columbia, and was in fact terminated from that position. Accordingly, his case is properly

before this Court and defendant’s motion should be denied in its entirety.

                                      Relevant Facts1

       In May of 2016, during the Obama administration, Mr. Whitlock was appointed as the

Deputy Assistant Secretary of the Army for Diversity and Leadership, an SES level 2 (“SES

2") position in the Department of the Army’s Manpower and Reserve Affairs Division. He

was the only African American male Deputy Assistant Secretary in the Manpower and

Reserve Affairs Division, and he was brought into that job in order to revitalize the equal

employment opportunity and diversity programs throughout the Army’s various commands.



       1
        As Defendant has not addressed the substantive allegations in Mr. Whitlock’s
Complaint, plaintiff presents only the facts that are relevant to determining whether the
District of Columbia is an appropriate venue for this case to be heard, all of which have been
gleaned from the complaint.

                                             -2-
 Case 1:21-cv-00008-AJT-JFA Document 9 Filed 04/17/20 Page 3 of 7 PageID# 55




Mr. Whitlock successfully served in his position until Diane Randon, a white female, was

detailed into the position of “Senior Official Acting as Principal Deputy Assistant Secretary

of the Army for Manpower and Reserve Affairs” (plaintiff’s immediate supervisor) in

January of 2017.

       Ms. Randon immediately took issue with her only black male subordinate on

becoming his acting supervisor in January 2017, and, after a poisonous year with her as his

supervisor – one which saw him lodge a race and sex discrimination complaint against her

due to the treatment he received – on March 16, 2018, he was transferred away from her to

an SES position in the Office of Administrative Assistant to the Secretary, Center of Military

History, located at Fort Leslie McNair in Washington, D.C. After Mr. Whitlock worked in

that job in the District of Columbia for some six months, he was issued a Notice of Proposed

Removal. While that proposed removal was pending, Mr. Whitlock continued to be assigned

to the SES position in the Center of Military History at Fort McNair in the District of

Columbia. Indeed, he worked in that position in Washington, D.C. until his ordered

termination on January 19, 2019. Thus, Mr. Whitlock was assigned at Fort McNair on the

day of his ordered firing, and had been assigned there for the ten months immediately

preceding the order terminating his employment with the Army, including at the time his

firing was proposed.




                                             -3-
 Case 1:21-cv-00008-AJT-JFA Document 9 Filed 04/17/20 Page 4 of 7 PageID# 56




                                         Argument

I. Venue is Proper in the District of Columbia Under the Title VII Venue Provisions.

       Venue In a Title VII action, venue is proper

       “in any judicial district in the State in which the unlawful employment practice
       is alleged to have been committed, in the judicial district in which the
       employment records relevant to such practice are maintained and administered,
       or in the judicial district in which the aggrieved person would have worked but
       for the alleged unlawful employment practice.”

42 U.S.C.S. § 2000e-5(f)(3). This Court has previously held that venue is proper in the

district in which an employee worked at the time of his termination, even if the majority of

his employment was not at that location. See James v. England, 332 F. Supp. 2d 239, 251

(D.D.C. 2004).

       The decision in James is particularly instructive. In that Title VII case, the plaintiffs

had worked in Virginia for most of their careers, but the Court held that venue was

nevertheless proper in the District of Columbia because they had each spent the last three

months of their employment at the Washington Navy Yard, which is located in the District

of Columbia. Id. (“[M]ost of the plaintiffs had already been transferred to the Navy Yard [in

Washington, D.C.] prior to the July 1, 2001 effective date of the RIF, most in or near April

2001.”). Similarly, Mr. Whitlock worked his final ten months in Washington, D.C. (at Fort

McNair), and was fired from that posting. Notably, Mr. Whitlock worked in Washington,

D.C. for many more months than had the plaintiffs in James.




                                              -4-
 Case 1:21-cv-00008-AJT-JFA Document 9 Filed 04/17/20 Page 5 of 7 PageID# 57




       To be sure, here venue might also be appropriate in the Eastern District of Virginia,

as plaintiff initially suffered actionable discrimination at the hands of defendant’s

management while at the Pentagon – which is just outside Washington, D.C. – for some14

months (from January 2017 to March 2018) prior to be reassigned by the Army to an SES

position at Ft. McNair. However, as our Circuit has consistently held, venue in one

jurisdiction does not preclude venue also resting in an alternative jurisdiction. See United

States v. North, 910 F.2d 843, 912 (D.C. Cir. 1990) (“Venue may lie in more than one

district.”); see also Reiffin v. Microsoft Corp., 104 F. Supp. 2d 48, 52 (D.D.C. 2000) (“In

assessing the convenience to the parties [in the context] of the two potentially proper venues,

the court recognizes that the plaintiff's choice of forum is usually accorded substantial

deference in the venue analysis.”).

       As Mr. Whitlock was reassigned by the Army to an SES position located at Ft.

McNair in the District of Columbia for the last ten months of his employment, during which

he received the notice of proposed removal and from which his employment was terminated

by decision on that proposal in early 2019 – the two most critical acts of alleged

discrimination/retaliation for which remedy is sought in this civil action – venue is proper

in the District of Columbia under the first and third prongs of the Title VII venue provision.

42 U.S.C.S. § 2000e-5(f)(3) (venue may be found “in any judicial district in the State in

which the unlawful employment practice is alleged to have been committed . . . or in the

judicial district in which the aggrieved person would have worked but for the alleged

unlawful employment practice.”).

                                              -5-
 Case 1:21-cv-00008-AJT-JFA Document 9 Filed 04/17/20 Page 6 of 7 PageID# 58




       Accordingly, wherever else venue may be found to lie for this civil action, venue is

certainly proper in the U.S. District Court for the District of Columbia, the Court where

plaintiff filed suit; and as previously noted, a plaintiff’s choice of venue among competing

places where venue would be proper is to be “accorded substantial deference.” See supra.

104 F.Supp. 2d at 52.

II.    The District of Columbia is not a Forum Non-Convenient for the Litigation of

this Case.

       The litigation of this matter in the United States District Court for the District of

Columbia does not in the least present a forum non-convenience issue. In this regard, it

hardly bears mention that the judicial district to which defendant seeks to have this action

transferred, the Eastern District of Virginia, is locally sited at its Alexandria Division, which

is just across the Potomac River within a few miles from the site of this U.S. Courthouse in

the District of Columbia. Accordingly, in practicality, it is virtually as convenient to litigate

this case here in this Court – plaintiff’s chosen venue and where venue surely exists – as in

the jurisdiction to which defendant would have the case transferred.

                                          Conclusion

       For the foregoing reasons, defendant’s motion to dismiss or to transfer the case to the

U.S. District Court for the Eastern District of Virginia (Alexandria Division) should be

denied in its entirety as venue properly lies in District of Columbia, the place in which

plaintiff chose to file suit, and it is fully as convenient a forum as any. Accordingly, this

litigation should proceed on the merits in this jurisdiction.

                                               -6-
Case 1:21-cv-00008-AJT-JFA Document 9 Filed 04/17/20 Page 7 of 7 PageID# 59




                                          Respectfully submitted,

                                                     /S/
                                          David H. Shapiro
                                          D.C. Bar No. 961326
                                          J. Cathryne Watson
                                          D.C. Bar No. 1032640
                                          SWICK & SHAPIRO, P.C.
                                          1101 15th Street, N.W.
                                          Suite 205
                                          Washington, DC 20005
                                          Tel. 202-842-0300
                                          Fax 202-842-1418
                                          Emails - dhshapiro@swickandshapiro.com
                                                   jcwatson@swickandshapiro.com

                                          Attorneys for Plaintiff




                                    -7-
